 230DECISIONSOF NATIONALLABOR RELATIONS BOARDEllerOutdoor Advertising Co. of Memphis, d/b/aKing & StanleyandPainters Local Union No. 49,BrotherhoodofPaintersandAlliedTrades,AFL-CIO. Case 26-CA-4428November 10, 1972DECISION AND ORDERBY CHAIRMAN MILLER ANDMEMBERSFANNING AND PENELLOUpon a charge filed on July 26, 1972, by PaintersLocal Union No. 49, Brotherhood of Painters andAllied Trades, AFL-CIO, herein called the Union,and duly served on Eller Outdoor Advertising Co. ofMemphis, d/b/a King & Stanley, herein called theRespondent, the General Counsel of the NationalLabor Relations Board, by the Regional Director forRegion 26, issued a complaint on August 3, 1972,against Respondent, alleging that Respondent hadengaged in and was engaging in unfair laborpractices affecting commerce within the meaning ofSection 8(a)(5) and (1) and Section 2(6) and (7) of theNational Labor Relations Act, as amended. Copiesof the charge, complaint, and notice of hearingbefore an Administrative Law Judge' were dulyserved on the parties to this proceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that on July 11, 1972,following a Board election in Case 26-RC-4153 theUnion was duly certified as the exclusive collective-bargaining representative of Respondent's employeesin the unit found appropriate; 2 and that, commenc-ing on or about July 24, 1972, and at all timesthereafter, Respondent has refused, and continues todate to refuse, to bargain collectively with the Unionas the exclusive bargaining representative, althoughthe Union has requested and is requesting it to do so.Subsequently, the Respondent filed its answer to thecomplaint admitting in part, and denying in part, theallegations in the complaint.On September 1, 1972, counsel for the GeneralCounsel filed directly with the Board a Motion forSummary Judgment, alleging,inter alia,that theRespondent's answer to the complaint raises nofactual issues warranting an evidentiary hearing and,therefore, requests the Board to grant the Motion forSummary Judgment. Subsequently, on September 14,1972, the Board issued an order transferring theproceeding to the Board and a Notice To ShowCausewhy the General Counsel'sMotion forSummary Judgment should not be granted. Respon-dent thereafter filed a reply opposing GeneralCounsel's Motion for Summary Judgment.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentIn its reply opposing the General Counsel's MotionforSummary Judgment the Respondent raisessubstantially the same matters that it raised in theunderlying representation case, and the affirmativedefenses in its answer to the complaint. The thrust oftheRespondent's contention is that the Union'scertificationwas improperly issued because it wasdenied due process and an evidentiary hearing onsubstantial and material issues of fact raised by itsobjections to the election. The Respondent pressesthe closeness of the election, which was decided byone vote, and argues that it should have beenafforded the opportunity to cross-examine anywitnesses; question any of the evidence upon whichthe Board relied; and to fully develop evidence inrebuttal thereof. Upon the entire record before us,including the record in Case 26-RC-4153 we find nomerit in the Respondent's contentions and argu-ments.Pursuant to a Stipulation for Certification UponConsent Election approved by the Regional Director,an election was conducted on March 14, 1972. Thetally of ballots served on the parties at the conclusionof the election reflected that of approximately 37eligible voters, 37 cast ballots, of which 19 were for,and 18 against the Union. The Respondent filedtimely objections to the election. Thereafter, theActing Regional Director conducted an investigationof the objections, and, on April 27, 1972, issued hisReport on Objections in which he recommended thatthe objections be overruled in their entirety and thattheUnion be certified. On May 4, 1972, theRespondent filed with the Board timely exceptions totheReport on Objections. On July 11, 1972, theBoard issued its Decision and Certification ofRepresentative3 in which it, after having consideredtheActingRegionalDirector'sReport and theexceptions of the Respondent thereto, concluded thattheRespondent's exceptions raised no material orsubstantial issues of fact or law which would require,The title of"Trial Examiner"was changed to "Administrative LawLTV Electrosystems,Inc.,166 NLRB 938, enfd.388 F.2d 683(C.A. 4, 1968);Judge" effective August 19, 1972.Golden Age BeverageCo.,167NLRB 151;IntertypeCo. v. Penello,2692Official notice is taken of the record in the representation proceeding,F.Supp.573 (D.C. Va., 1967);FollettCorp.,164 NLRB 378, enfd.397 F.2dCase 26-RC-4153, as theterm"record" is defined in Secs. 102.68 and91 (C.A. 7, 1968); Sec. 9(d) of the NLRA.102.69(f)of the Board's Rules and Regulations,Series 8, as amended.See3Not reported in the bound volumes of the Board's decisions.200 NLRB No. 36 KING & STANLEYa hearing or warrant reversal of the Acting RegionalDirector's findings, conclusions, and recommenda-tions. Accordingly, the Union was certified.Thus, the Respondent's answer to the complaintand the affirmative defenses therein, as well as itsreply opposing the General Counsel's Motion forSummary Judgment which argue that its objectionsand exceptions raised substantial and material issueswarranting a hearing, merely reiterate the issuespreviously raised and considered in the representa-tion case.It is established Board policy, in the absence ofnewly discovered or previously unavailable evidenceor special circumstances, not to permit litigation inan unfair labor practice case ofissueswhich were orcould have been litigated in a prior representationproceeding.4 It is clear that the Respondent had, andexercised, the opportunity in the representationproceeding in Case 26-RC-4153 to raise the issues inits answer to the complaint and its reply opposing theGeneral Counsel's Motion for Summary Judgment.The Respondent alleges no newly discovered orpreviously unavailable evidence, and it alludes to nospecial circumstances which would require the Boardto reexamine the decision made in the representationproceeding. As all materialissueshave been previ-ously decided by the Board, we find that there are nomatters requiring an evidentiary hearing before anAdministrative Law Judge. Accordingly, the GeneralCounsel's Motion for Summary Judgment is granted.On the basis of the entire record, the Board makesthe following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTRespondent is now, and has been at all timesmaterialherein,a corporation with a place ofbusiness at Memphis, Tennessee, where it is engagedin the sale of outdoor advertising space. During thepast 12 months, Respondent, in the course andconduct of its business operations atMemphis,Tennessee,purchased and received goods andmaterials valued in excess of $50,000 directly frompoints located outside the State of Tennessee.We find, on the basis of the foregoing, thatRespondent is, and has been at all times materialherein, an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act, and thatitwill effectuate the policies of the Act to assertjurisdiction herein.II.THELABOR ORGANIZATION INVOLVED231PaintersLocal Union No. 49,Brotherhood ofPainters and Allied Trades,AFL-CIO,isa labororganization within the meaning of Section 2(5) ofthe Act.III.THE UNFAIR LABOR PRACTICESA.The Representation Proceeding1.The unitThe following employees of the Respondentconstitute a unit appropriate for collective-bargain-ing purposes within the meaning of Section 9(b) ofthe Act:All employees employed at the Respondent'sMemphis,Tennessee, location, excluding allsalesmen,artists, real estate and leasingperson-nel, photographers, and paint and poster charting,office clerical employees, guards, and supervisorsas defined in the Act.2.The certificationOn March 14, 1972, a majority of the employees ofRespondent in said unit, in a secret ballot electionconducted, pursuant to a Stipulation for CertificationUpon Consent Election, under the supervision of theRegionalDirector for Region 26, designated theUnion as their representative for the purpose ofcollectivebargainingwith the Respondent. TheUnion was certified as the collective-bargainingrepresentative of the employees in said unit on July11,1972,and the Union continues to be suchexclusive representativewithin themeaning ofSection 9(a) of the Act.B.The Request To Bargain and Respondent'sRefusalCommencing on or about July 18, 1972, and at alltimesthereafter,theUnion has requested theRespondent to bargain collectively with it as theexclusive collective-bargaining representative of allthe employees in the above-described unit. Com-mencing on or about July 24, 1972, and continuing atall times thereafter to date, the Respondent hasrefused, and continues to refuse, to recognize andbargain with the Union as the exclusive representa-tive for collective bargaining of all employees in saidunit.Accordingly,we find that the Respondent has,since July 24, 1972, and at all times thereafter,refused to bargain collectively with the Union as the4 SeePittsburgh Plate GlassCo. v N.L.RB.,313 U.S.146, 162(1941);Rules and Regulations of the Board,Secs. 102.67(f) and 102.69(c). 232DECISIONSOF NATIONALLABOR RELATIONS BOARDexclusive representative of the employees in theappropriateunit, and that,by such refusal,Respon-dent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(5) and(1) of the Act.IV.THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of the Respondent set forth in sectionIII,above, occurring in connection with its opera-tions described in section I, above, have a close,intimate,and substantial relationship to trade,traffic, and commerce among the several States andtend to lead to labor disputes burdening andobstructing commerce and the free flow of com-merce.V. THE REMEDYHaving found that Respondent has engaged in andisengaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, weshall order that it cease and desist therefrom, and,upon request, bargain collectively with the Union asthe exclusive representative of all employees in theappropriate unit, and, if an understanding is reached,embody such understanding in a signed agreement.In order to insure that the employees in theappropriate unit will be accorded the services of theirselected bargaining agent for the periodprovided bylaw, we shall construe the initial period of certifica-tion as beginning on the date Respondent commenc-es to bargain in good faith with the Union as therecognized bargaining representative in the appropri-ate unit. SeeMar-Jac Poultry Company, Inc.,136NLRB 785;Commerce Company d/b/a Lamar Hotel,140 NLRB 226, 229, enfd. 328 F.2d 600 (C.A. 5),cert.denied 379 U.S. 817;BurnettConstructionCompany,149 NLRB 1419, 1421, enfd. 350 F.2d 57(C.A. 10).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1.EllerOutdoor Advertising Co. of Memphis,d/b/a King & Stanley, is an employer engaged incommerce within the meaning of Section 2(6) and (7)of the Act.2.Painters Local Union No. 49, Brotherhood ofPainters and Allied Trades, AFL-CIO, is a labororganization within the meaning of Section 2(5) ofthe Act.3.All employees employed at the Respondent'sMemphis, Tennessee, location, excludingall sales-men, artists,realestateand leasing personnel,photographers, and paint and poster charting, officeclerical employees, guards and supervisors as definedin the Act, constitute a unit appropriate for thepurposes of collective bargaining within the meaningof Section9(b) of the Act.4.Since July 11, 1972, the above-named labororganization has been and now is the certified andexclusive representative of all employees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a) ofthe Act.5.By refusing on or about July 24, 1972, and atall times thereafter, to bargain collectively with theabove-named labor organization as the exclusivebargaining representative of all the employees ofRespondent in the appropriate unit,Respondent hasengaged in and is engaging in unfair labor practiceswithin themeaning of Section 8(a)(5) of the Act.6.By the aforesaid refusal to bargain,Respon-dent has interfered with,restrained,and coerced, andis interfering with,restraining,and coercing,employ-ees in the exercise of the rights guaranteed to them inSection 7 of the Act, and thereby has engaged in andisengaging in unfair labor practices within themeaning of Section 8(a)(1) of the Act.7.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard hereby orders that Respondent,EllerOutdoor Advertising Co. of Memphis, d/b/aKing & Stanley,its officers,agents,successors, andassigns,shall:1.Cease and desist from:(a)Refusing to bargain collectively concerningratesof pay,wages,hours, and other terms andconditionsof employment,withPaintersLocalUnion, No. 49, Brotherhood of Painters and AlliedTrades,AFL-CIO,as the exclusive bargainingrepresentativeof its employees in the followingappropriate unit:All employees employed at the Respondent'sMemphis,Tennessee,location,excludingallsalesmen, artists,real estate and leasing person-nel, photographers and paint and poster charting,office clerical employees, guards and supervisorsas defined in the Act.(b) In any like or related manner interfering with,restraining,or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2.Take the following affirmative action whichthe Board finds will effectuate the policies of the Act: KING & STANLEY(a)Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and other termsand conditions of employment, and, if an under-standing is reached, embody such understanding in asigned agreement.(b) Post at its Memphis, Tennessee, location copiesof the attached notice marked "Appendix." 5 Copiesof said notice, on forms provided by the RegionalDirector for Region 26, after being duly signed byRespondent's representative, shall be posted byRespondent immediately upon receipt thereof, andbe maintained by it for 60 consecutive days thereaf-ter, in conspicuous places, including all places wherenotices to employees are customarily posted. Reason-able steps shall be taken by Respondent to insurethat said notices are not altered, defaced, or coveredby any other material.(c)Notify the Regional Director for Region 26, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.5 In the event that thisOrder is enforced by a Judgment of a UnitedStates Court of Appeals, the wordsin the notice reading "Postedby Orderof the National LaborRelations Board" shall read "Posted Pursuant to aJudgmentof the United States Court of AppealsEnforcing an Order of theNational LaborRelations Board "APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, and otherterms and conditions of employment with Paint-ers Local Union No. 49, Brotherhood of Paintersand Allied Trades, AFL-CIO, as the exclusive233representative of the employees in the bargainingunit described below.WE WILL NOT in any like or related mannerinterferewith, restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive representa-tiveof all employees in the bargaining unitdescribed below, with respect to rates of pay,wages, hours, and other terms and conditions ofemployment, and, if an understanding is reached,embody such understanding in a signed agree-ment. The bargaining unit is:All employees employed at the Respondent'sMemphis, Tennessee, location, excluding allsalesmen, artists, real estate and leasingpersonnel,photographers, and paint andposter charting, office clerical employees,guards and supervisors as defined in the Act.ELLER OUTDOORADVERTISING CO. OFMEMPHIS,D/B/A KING& STANLEY(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not bealtered, defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard'sOffice,CliffordDavis Federal Building,Room 746, 167 North Main Street, Memphis,Tennessee 38103, Telephone 901-534-31;61.